Pee. Curiam:
The affidavit of defence is clearly insufficient. The principal matter averred was a suit and judgment before an aider-man for the same cause of action. But that judgment was reversed upon a certiorari, and is no bar to the present proceedings. The only other material averment is that the goods charged to defendant were “ excessive in amount.” This is too vague. It impliedly admits that some goods were furnished, and if the amount charged was excessive, the defendant should have specified the excess, so that the plaintiff could have judgment for the amount admitted to be due.
Judgment affirmed.